Citation Nr: 0933983	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  94-02 647	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for a gynecological 
condition, claimed as pelvic inflammatory disease.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Delaware Volunteer Legal 
Services, Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982.  She also had additional service on both active 
duty for training (ACTDUTRA) and inactive duty training 
(INACTDUTRA) at various times from October 1982 to August 
1987 in the Army Reserves and Army National Guard.

The Veteran appealed to the Board of Veterans' Appeals 
(Board) from April 1992, July 1992, and October 1992 
decisions by Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Philadelphia, Pennsylvania and Wilmington, 
Delaware, denying her claims for service connection for 
hypertension, a stomach disorder, depression, and pelvic 
inflammatory disease.  In April 1996, the Board remanded her 
claims to the RO for further development and consideration.

In August 1997, the RO denied the Veteran's claim for PTSD.  

In an April 2004 decision, the Board denied the Veteran's 
claims for service connection for pelvic inflammatory disease 
and hypertension and remanded her claims for service 
connection for a stomach disorder and an acquired psychiatric 
disorder - inclusive of PTSD, to the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  

The Veteran appealed the portion of the Board's decision that 
had denied her pelvic inflammatory disease and hypertension 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  And in a February 2005 Order, granting a 
Joint Motion, the Court vacated the part of the Board's 
decision that had denied her claim for service connection for 
pelvic inflammatory disease.  The appeal as to the remainder 
of the decision that held that she was not entitled to 
service connection for hypertension was dismissed.

In December 2005, to comply with the Court's Order, the Board 
remanded the Veteran's pelvic inflammatory disease claim to 
the RO via the AMC. 

In June 2009, the RO issued a supplemental statement of the 
case (SSOC) continuing to deny the Veteran's claims for 
service connection for pelvic inflammatory disease, a stomach 
disorder, and an acquired psychiatric disorder inclusive of 
PTSD.  So these claims are again before the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
it is at least as likely as not the Veteran has residuals of 
pelvic inflammatory disease that she initially experienced 
while in service.  

2.  It is questionable whether the Veteran currently has a 
stomach or other gastrointestinal disorder; the competent 
evidence of record establishes that her gastrointestinal 
symptoms in service did not result in chronic disability, 
but, instead, were acute and transitory and resolved; and 
since her discharge from service, she has not experienced any 
continuity of gastrointestinal symptoms as might relate to 
her military service, nor is there competent medical evidence 
of a gastrointestinal disorder manifesting within one year of 
her discharge from service.  

3.  Although the Veteran has a diagnosis of PTSD, the record 
does not establish the occurrence of a sexual assault during 
her military service to support this diagnosis.

4.  Although the Veteran has a diagnosis of borderline 
features, there is no competent medical evidence of record 
linking this disorder to her military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the 
Veteran's gynecological disorder, including her pelvic 
inflammatory disease, was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The Veteran does not have a stomach or other 
gastrointestinal disorder that was incurred in or aggravated 
by her military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The Veteran does not have an acquired psychiatric 
disorder, including PTSD, as a result of a disease or an 
injury incurred in or aggravated by her military service or a 
psychosis that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate her claims and explain 
what evidence VA is obligated to obtain or to assist her in 
obtaining and what information or evidence she is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These notice requirements apply to all five elements of her 
claims - including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, this notice should have been provided prior to 
initially adjudicating her claims.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  

Here, though, since the Board is granting her claim for 
service connection for a gynecological disorder - in full, 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the VCAA 
with respect to this claim because even were the Board to 
assume, for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

And with respect to her remaining claims for service 
connection for a stomach disorder and an acquired psychiatric 
disorder, review of the claims file reveals compliance with 
the VCAA, 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a 
letter dated in December 2005, the AMC, on remand, advised 
her of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that she submit any evidence in her 
possession that might substantiate her claims.  See 73 FR 
23353 (Apr. 30, 2008).  



The AMC did not issue that December 2005 VCAA notice letter 
prior to the RO's initial adjudication of the Veteran's 
claims, as mentioned the preferred sequence.  See again 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But since providing that post-adjudicatory 
VCAA notice, on remand in 2005, the AMC has readjudicated her 
claims in the June 2009 SSOC, including considering any 
additional evidence received in response to that notice.  
This is important to point out because if, as here, there was 
no VCAA notice prior to the initial adjudication of the 
claim, or if provided it was inadequate or incomplete, 
this error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claims - such as in a SOC or SSOC, such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claims.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO and AMC did not apprise the Veteran of the downstream 
disability rating and effective date elements of her claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
However, since the Board is denying her underlying claims for 
service connection for a stomach disorder and an acquired 
psychiatric disorder, these downstream elements of the claims 
are ultimately moot.  Therefore, there can be no possibility 
of any prejudice to her in not receiving notice concerning 
these downstream disability rating and effective date 
elements of her claims because, in the final analysis, these 
downstream elements of her claim are inconsequential.  
38 C.F.R. § 20.1102 (harmless error); see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran, as the pleading party, has not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided).

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA treatment records.  
There is no indication that any additional records need to be 
obtained.

The Board is also satisfied as to substantial compliance with 
its April 2004 and December 2005 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999). 

II.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the 
line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Certain chronic diseases, such as peptic ulcers (gastric or 
duodenal) and psychoses, will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

According to 38 C.F.R. § 3.384, psychoses include the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  The Veteran's Claim for Service Connection for a 
Gynecological Disorder

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).   

As to this, the Veteran claims that she has pelvic 
inflammatory disease.  See, e.g., her May 2002 VA Form 9.  
However, as a layman lacking the appropriate medical training 
and expertise, she is not competent to provide a probative 
opinion on a medical matter, including a diagnosis of a 
specific disability; there must be competent medical evidence 
that her claim is plausible.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The report of the Veteran's August 2008 VA C&P Exam provides 
that the Veteran does not currently have pelvic inflammatory 
disease.  However, the report acknowledges that the Veteran 
has a history of pelvic inflammatory disease and provides 
that the Veteran currently has residuals relating to that 
pelvic inflammatory disease -specifically, she has right 
lower quadrant pain.  Although a symptom, such as pain, in 
and of itself, does not constitute a "disability" for which 
service connection may be granted, the term "disability" 
means impairment in earning capacity resulting from diseases 
and injuries, as well as their residual conditions.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) (indicating that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); see also Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  See 38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  So the competent 
medical evidence of record establishes that the Veteran has a 
current gynecological disability - specifically, she has 
residuals of pelvic inflammatory disease.

Consequently, the determinative issue is whether this 
disorder is attributable to her military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the Veteran asserts this disorder is 
traceable back to pelvic inflammatory disease that she 
experienced while in service.  See, e.g., her May 2002 VA 
Form 9.  Even as a lay person, she is competent to provide 
testimony regarding her observable symptoms - such as 
abdominal pain, but lacking the necessary medical training 
and expertise she is not competent to relate her current 
gynecological disorder to her military service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As was noted by the August 2008 VA C&P examiner, the 
Veteran's service treatment records (STRs) show that in 1981 
she complained of and was treated for gynecological symptoms 
and diagnosed with pelvic inflammatory disease.  Further 
concerning this, a July 1998 VA exam report provides "there 
is clear-cut evidence that on June 12, 1981, [the Veteran] 
was admitted with a clear-cut diagnosis of pelvic 
inflammatory disease.  This is based on [the VA examiner's] 
opinion and review of the cervical record that [the Veteran] 
had a white cell count elevation of 16,000 with tender 
cervical moments.  This is certainly consistent with pelvic 
inflammatory disease."

So the Board finds that these records establish that she 
experienced gynecological symptoms and pelvic inflammatory 
disease, in particular, while in service.  However, her 
September 1982 separation examination was unremarkable as she 
had no pelvic complaints and there were no abnormal 
pelvic/gynecological findings. 

Despite those relevant symptoms in service and confirmation 
of current disability, there has to be some means of linking 
the current disability to those symptoms in service to 
establish entitlement to service connection.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). 

Concerning this, the report of the August 2008 VA C&P exam 
provides that the examiner reviewed the Veteran's medical 
history, including her records and claims file and provides 
that the Veteran's current gynecological disorder - 
right lower quadrant pain, which is at least as likely as not 
related to her in-service incurrence of pelvic inflammatory 
disease.  

The report of that August 2008 VA C&P exam is thorough, well-
reasoned, and based on an independent review of the relevant 
evidence, including the Veteran's claims file, and an 
objective clinical evaluation.  Hence, the findings noted in 
the report of that evaluation have the proper foundation and, 
therefore, are entitled to a lot of probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).  Therefore, the Board finds that the 
competent medical evidence of record indicates the Veteran's 
residuals of pelvic inflammatory disease are at least 
as likely as not directly attributable to her in-service 
incurrence of pelvic inflammatory disease.  So she is 
entitled to service connection for this gynecological 
disorder, especially resolving all reasonable doubt 
concerning this in her favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



IV.  The Veteran's Claim for a Stomach Disorder

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  

The Veteran asserts that she currently has a stomach 
condition that she describes as "gas and bloating" and 
"occasional nausea."  See the September 2006 VA C&P Exam 
report.  However, as a layman lacking the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on a medical matter, including a diagnosis 
of a specific disability; there must be competent medical 
evidence that her claim is plausible.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The report of the September 2006 VA C&P Exam describes 
"[p]ossible lactose intolerance as a cause of gas and 
bloating."  The report further provides that her exam was 
normal that day and that she was not currently on any 
medication for any stomach condition.  

Although, arguably, this report suggests the Veteran has a 
gastrointestinal disorder, specifically lactose intolerance, 
this is not necessarily a disability for VA compensation 
purposes.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  As a result, they 
are not appropriate entities for the rating schedule.).

But even if one considers lactose intolerance as an actual 
disability, an equivocal opinion like this is not a 
sufficient basis upon which to grant service connection.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion suggesting a condition 
"may be" related to service is too speculative when phrased 
in such equivocal language because this is tantamount to 
saying the condition just as well ""may not be" related to 
service).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(while an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" be related to service is 
an insufficient basis for an award of service connection).

Further setting aside the question of whether the Veteran has 
the required current diagnosis of a stomach disorder, the 
Board finds that the competent medical evidence of record 
does not establish that her symptoms, as might relate to a 
stomach disorder, without regard to a specific diagnosis, are 
in any event associated with her military service; and this, 
in and of itself, is sufficient reason to deny her claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The Veteran's STRs show that she complained of and received 
treatment for abdominal pain and gastrointestinal symptoms 
while in-service.  Her STRs show that in March 1981, she 
complained of diarrhea and was diagnosed with enteritis.  In 
June 1981, she complained of symptoms including abdominal 
pain and diarrhea, and her symptoms were attributable to 
pelvic inflammatory disease.  In July 1981, she complained of 
diarrhea, nausea, and abdominal pain and was diagnosed with 
gastroenteritis, noted as probably viral.  In November 1981, 
she complained of symptoms including nausea and vomiting and 
was diagnosed with acute gastroenteritis.  In May, 1982, she 
complained of diarrhea and there was no associated diagnosis; 
rather she was instructed to treat her symptoms with 
Kaopectate.  And in September 1984, she complained of 
abdominal pain, diarrhea, and nausea and was diagnosed with 
mild gastroenteritis, expressly ruling out irritable bowel 
syndrome.  

However, the Veteran's STRs also include intermittent 
examinations relating to her periods of enlistment that 
collectively tend to show that any in-service 
gastrointestinal symptoms that the Veteran may have 
experienced resolved while in service.  The Veteran's April 
1980 Worksheet for Screening Medical Records of Newly 
Assigned Active Duty Personnel (Ref: AR 40-403) is silent as 
to any gastrointestinal symptoms or conditions.  The report 
of her June 1981 Well Woman Exam provides that the Veteran 
reported having no gastrointestinal symptoms including 
difficulty swallowing, recurrent indigestion, change in bowel 
habits, and dark or bright bleeding from the rectum.  The 
reports of her September 1982 separation examination and her 
May 1985 entrance exam both provide that upon clinical 
evaluation the Veteran exhibited no symptoms as might related 
to a gastrointestinal condition and do not record any history 
relating to such.

And so, although the Veteran's STRs establish that she had 
in-service incurrences of symptoms that might relate to her 
abdominal area -whether it be relating to 
pelvic/gynecological causes or to gastrointestinal 
conditions, the Board finds that these symptoms and their 
occurrences did not result in any permanent gastrointestinal 
disability.  That is, separate and apart from any abdominal 
symptoms that were attributable to her gynecological 
disorders, there is no indication that the Veteran's in-
service gastrointestinal symptoms resulted in "chronic" 
(meaning permanent) residual disability.  Instead, by all 
indications, these symptoms were merely acute and transitory 
tending to resolve while she was in-service, prior to her 
leaving active duty military service.  This is probative 
evidence against a finding of chronic injury or disease in 
service, in turn requiring a showing of continuity of 
symptomatology following her discharge (retirement from the 
military).  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  

Concerning this, the report of the Veteran's September 2006 
VA C&P Exam provides that upon review of her medical records 
and reported history and clinical  examination, the Veteran's 
records do not support the finding that she has continuous 
digestive problems.  The report further provides that, 
although post-service in July 1995, the Veteran received 
treatment and testing relating to her gastrointestinal 
system, her symptoms were possibly duodenitis or 
gastroenteritis and the record does not support the finding 
of any continuing condition.  Rather, as previously 
mentioned, the report provides that her exam results were 
normal and she was not prescribed any medication relating to 
any digestive problems.

Furthermore, although the Veteran reports having 
gastrointestinal symptoms of gas, bloating, and occasional 
nausea, there is no evidence of her having received medical 
treatment relating to a gastrointestinal disorder manifesting 
to a compensable degree of at least 10 percent, within one 
year after her military service ended.  So the Board cannot 
effectively presume she has a condition that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Indeed, to the contrary, there is no objective clinical 
indication of treatment relating to gastrointestinal symptoms 
for many years after the Veteran's military service ended.  
This, too, is probative evidence against her claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability); see also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).



Moreover, as mentioned, although the Veteran is competent - 
even as a layman, to proclaim she has experienced 
gastrointestinal symptoms such as pain, bloating, etc., since 
her discharge from the military, since this is capable of lay 
observation, she is not competent to etiologically link any 
current disorder or symptoms - including her gas, bloating, 
and occasional nausea, to her military service -in particular 
to her in-service incurrences of gastrointestinal symptoms, 
largely involving diarrhea and abdominal pain.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); also see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See, too, 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

And so, the Board finds that without regard as to whether the 
Veteran currently has a stomach or other gastrointestinal 
disorder, the competent medical evidence of record 
establishes that her in-service gastrointestinal symptoms did 
not result in chronic disability, but, rather, were acute and 
transitory; and following her discharge, the Veteran did not 
experience any continuity of gastrointestinal symptoms as 
might relate to her military service, nor is there competent 
medical evidence of a gastrointestinal disorder manifesting 
within one year of her discharge.  Hence, the competent 
medical evidence of record establishes that any 
gastrointestinal disorder that the Veteran might currently 
have is unrelated to her military service.  For these reasons 
and bases, the preponderance of the evidence is against her 
claim - in turn meaning there is no reasonable doubt to 
resolve in her favor and her claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



IV.  The Veteran's Claim for Service Connection for an 
Acquired Psychiatric Disorder, inclusive of PTSD

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 
11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court 
clarified in YR and Patton that the general rule discussed in 
Moreau, that after-the-fact medical nexus evidence cannot 
establish the occurrence of the claimed in-service stressor, 
does not apply to claims for PTSD based on sexual assault.

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  

The Veteran asserts that she has PTSD.  See, e.g., her May 
2002 VA Form 9.  However, as a layman lacking the appropriate 
medical training and expertise, she is not competent to 
provide a probative opinion on a medical matter, including a 
diagnosis of a specific disability; there must be competent 
medical evidence that her claim is plausible.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   

The Veteran's post-service medical records provide that she 
has been diagnosed with various psychiatric disorders -
including PTSD, situational depression, schizophrenia, 
bipolar disorder, and borderline personality disorder.  And 
so, in April 2004, the Board remanded her claim, in part, to 
reconcile these various psychiatric disorders of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) 
(noting that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
report of the Veteran's September 2006 VA C&P Exam provides 
diagnoses of PTSD and borderline features.  It also provides 
that the Veteran's diagnosis of PTSD was made in accordance 
with DSM-IV criteria, apparently accepting as true the 
Veteran's assertions regarding her in-service stressor.   
Therefore, the Board finds that the first requirement for 
establishing service connection is met -the Veteran has the 
required current DSM-IV diagnosis of PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997) (the Court noted that 
diagnoses of PTSD are presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed). 

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

Concerning her in-service stressor, the Veteran asserts that 
she was sexually assaulted by another servicemember while she 
was stationed in Germany.   See, e.g., the Veteran's reported 
history in the September 2006 VA C&P Exam report.  Hence, she 
is not alleging that her stressors relate to combat, instead, 
to a sexual assault.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
See again Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.



Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet App 200 (2006), § 3.304(f)(3) provides "unequivocally" 
that "VA will not deny a [PTSD] claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include 
(1) "evidence from sources other than the Veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  The Board must also 
address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).



Here, a preliminary review of the Veteran's STRs provides a 
starting point as to whether her PTSD is attributable to a 
stressor coincident with her military service.  The Veteran's 
STRs show that in August 1981, she received treatment in 
relationship to a change in work habits that was noted as 
causing her to have difficulty sleeping.  Although the record 
does not expressly state that this was a stress-related 
symptom of mental illness, one must keep in mind that the 
PTSD nomenclature was not adopted until 1980 or thereabouts.  
That said, both the Veteran's September 1982 discharge exam 
and her May 1985 entrance exam are silent as to any reported 
or observed psychiatric symptoms or disorders.

In her original April 1992 claim for VA compensation benefits 
for a mental disorder, the Veteran claimed that she had 
"depression" and that it first occurred while she was 
stationed in Germany.  The May 1992 RO decision addressing 
that claim described her August 1981 in-service treatment for 
her sleeping difficulties as relating to situational 
depression.  But, the report of the Veteran's September 2006 
VA C&P Exam provides that the Veteran stated that she did not 
seek treatment at any health care facilities related to her 
asserted in-service sexual assault.  So, by the Veteran's own 
assertions, this change in her work habits was not 
attributable or relating to her asserted in-service sexual 
assault.  

That said, the Veteran has submitted statements from her 
mother and sister providing that the Veteran told them of the 
asserted in-service sexual assault.  As provided by 38 C.F.R. 
§ 3.304(f)(3), such statements corroborating her assertions 
may support the Veteran's claim for service connection for 
PTSD.

As mentioned, the Veteran is uncertain as to the exact date 
when her asserted assault occurred, but she indicated that it 
occurred while she was in Germany -between March 1980 and 
December 1981.  See her May 1997 PTSD Questionnaire.  
According to the Veteran's service personnel records, she was 
stationed in Germany from March 1980 until January 1982, 
after which she was stationed at Fort Bragg, North Carolina.

Towards further substantiating her claim, the Veteran asserts 
that following this asserted in-service sexual assault, while 
still in Germany, she requested to be reassigned and was 
initially put in a unit clerk position, then assigned to a 
position as a postal clerk in the mailroom.  See, e.g., the 
Veteran's May 1997 PTSD Questionnaire.

The Veteran's service personnel records show that while in 
Germany, her military occupational specialty (MOS) title 
changed in March 1981 from combat telecommunications center 
operator to automatic data telecommunications center 
operator.  They also show that in May 1980 she completed the 
Telecommunications Center Operator Course.  It also shows 
that in March 1980, she was assigned to the 578th Signal 
Company, then in March 1981, she was assigned to 
Headquarters, 52d Signal Battalion, 160th Signal Brigade, and 
that August 1981 she was reassigned to the 578th Signal 
Company.  But, while there is evidence that the Veteran was 
rotated into various assignments while in service, there is 
nothing in her records to suggest that she requested these 
transfers.  Moreover, her transfers suggest that she was 
reassigned as she completed the necessary training as 
pertaining to her military occupational specialties.  

Furthermore, during 1980 and 1981, generally the Veteran's 
service personnel records do not indicate any behavior 
changes or problems insofar as her work habits are concerned.  
Arguably, she had a rather commendable record.  Her records 
show that in January 1981, she was promoted from Private 
First Class to Specialist Four and her special trust, 
patriotism, valor, fidelity, and professional excellence were 
noted in her promotion documentation.  And in November 1981, 
she received a Letter of Appreciation in recognition of her 
contribution.  And, there is an undated Letter of 
Appreciation in her records from an officer in her unit in 
Germany, commending her on a job well done.



However, upon leaving Germany, arguably, there began to be 
some noticeable changes in her work performance and behavior.  
In February 1982, she had an incidence of failing to report 
to her duty assignment.  Nevertheless, she was awarded the 
Good Conduct Medal for exemplary behavior, efficiency, and 
fidelity for the period of October 1979 to October 1982.  And 
in December 1983, she received a letter from her executive 
officer congratulating her on her "outstanding 
performance."  However, in 1984, 1985, and 1986, there were 
more instances of unexcused absences and poor work 
performance.  

Her December 1984 Enlisted Evaluation Report cites her lack 
of communication with her superiors as disrupting to 
workflow; her failure to show any knowledge of or desire to 
learn about her job as personnel records specialist; and her 
failure to complete assignments without close supervision.  
The report provides that her attendance was unsatisfactory 
and that she had not completed a satisfactory 2-day weekend 
drill in the four months of her current assignment.  
Nevertheless, her supervisors indicated that she should 
'promote with peers.'  Her June 1986 Bar to Reenlistment 
Certificate provides that "[the Veteran] has been declared 
an unsatisfactory participant by virtue of 12 unexcused 
absences from scheduled assemblies during the past 12 months.  
[S]he selectively decides when to attend assemblies, answer 
official correspondence or communicate with the unit. ...  
[The Veteran] as joined and departed five (5) separate 
commands since 29 Jan 83, remaining in each for short periods 
of time."  

So, the Veteran's records show that at one point she was 
doing well and progressing with respect to her military 
career, but that at some point, her performance and work 
habits began to decline significantly -to the point of her 
being barred from reenlistment.  While the fact that the 
Veteran subsequently had difficulties in her military career 
is well-documented, that these difficulties were in any way 
related to her asserted in-service sexual assault is not.  In 
fact, given that she has consistently maintained that the 
asserted in-service sexual assault took place in Germany, her 
performance records during her time in Germany were, for the 
most part, rather commendable.  And, only after she was 
reassigned to Fort Bragg, North Carolina did her performance 
begin to significantly decline.  That said, arguably, as the 
Veteran has asserted that the assault took place during a 
rather expansive time frame covering nearly two years, these 
subsequent changes in her work performance could more 
recently follow her asserted assault, if the assault occurred 
closer to her departure from Germany.  

However, even still, the record tends to suggest that, 
although she had a single instance of an unexcused absence in 
1982, her overall performance was not significantly in 
decline until 1984 -which is 2 years following her 
reassignment from Germany.  So, the Board finds that, 
although the record establishes that there ultimately was a 
decline or change in the Veteran's work behavior or 
performance, it does not establish that this decline is 
attributable to an in-service sexual assault -particularly as 
the record suggests that her decline in performance occurred 
sometime in 1984 -years after she asserts that she was 
assaulted.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board has the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence). 

Towards further substantiating her claim, the Veteran also 
asserts that following her asserted in-service sexual 
assault, she began to increase her alcohol consumption.  See 
her May 1997 PTSD Questionnaire.  

The Veteran's STRs and service personnel records are silent 
as to any incidents relating to alcohol consumption.  The 
report of her May 1992 psychiatric exam is also silent as to 
any alcohol or substance abuse problems.  The report of a 
June 1992 Women's Health Clinic exam provides that the 
Veteran reported using "no alcohol."  But, her July 2002 VA 
treatment records describe her alcohol use as occasional and 
she scored negative on the alcohol abuse screening test.  
And, the report of her September 2006 VA C&P Exam provides 
that the Veteran has a history of substance abuse, but that 
it is in full remission.  So, while there is evidence of 
record supporting the conclusion that the Veteran has a 
history of substance abuse, it does not establish that such 
substance abuse was related to her in-service assault.  
Rather, to the extent that the record suggests that the 
Veteran has a history of substance abuse, it does not support 
such a conclusion until years following the asserted in-
service incident.  So, the Board finds that the record does 
not corroborate the Veteran's assertions regarding increased 
alcohol consumption following the asserted in-service 
incident.

Towards further substantiating her claim, the Veteran also 
asserts that following the asserted in-service sexual 
assault, she became withdrawn and that it has been difficult 
for her to have male supervisors.  See her May 1997 PTSD 
Questionnaire.

In support of this, she has submitted a November 1998 letter 
from her mother detailing her behavior and mood changes 
following her military service.  That said, the letter also 
provides that her mother was uncertain as to when the Veteran 
told her of the incident, but that it was following her 
military discharge -again, several years after the asserted 
incident.  Moreover, the text of that letter describes the 
Veteran's current symptoms and does not discuss the time 
period following the asserted incident.  The Veteran also has 
submitted a letter from her sister describing the Veteran's 
mood and behavior following her discharge from military 
service.  But, as mentioned, the Veteran was not discharged 
from service until several years following the asserted 
incident. 

The Board also acknowledges that, as previously mentioned, 
the record establishes that the Veteran eventually began to 
have difficulty with her supervisors.  But, as mentioned, the 
record does not document any such difficulties until several 
years following the asserted incident.  And so, the Board 
finds that the evidence of record does not establish that the 
Veteran had any such periods of withdrawal and difficulty 
with supervisors until years following the asserted incident.



And so, as concerns the Veteran's claim for PTSD, the Board 
finds that the record does not establish the occurrence of 
her asserted in-service stressor.  

The Board is also aware that in diagnosing the Veteran with 
PTSD in September 2006, the VA examiner provided that there 
is a "50% possibility" that the Veteran's PTSD is 
etiologically related to her asserted in-service sexual 
assault.  Such a statement as this may be competent evidence 
of an etiological link between the Veteran's current 
diagnosis and her asserted in-service stressor.  However, 
while establishing a claim for service connection for PTSD 
requires such competent evidence of an etiological link, it 
also requires that the asserted in-service stressor be 
corroborated by evidence other than the Veteran's statements.  
See 38 C.F.R. § 3.304(f)(3); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  And so, there still needs to be credible 
supporting evidence that the in-service sexual assault did in 
fact occur.  See id.; and see Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  And, without regard as to what bases 
upon which the mental health professional relied in order to 
come to this conclusion, such a determination regarding the 
occurrence of such asserted stressors is a matter of fact to 
be found by the Board, not a mental health professional.  
That is to say, whether an alleged stressor incident occurred 
is a factual, not medical determination.  And VA adjudicators 
decide questions of fact, whereas doctors decide medical 
issues.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

For these reasons and bases, the Board finds that the record 
does not establish the occurrence of an in-service stressor 
in the Veteran's case.  That is, while she asserts that she 
was sexually assaulted in Germany, the Board finds that the 
alleged incident is not objectively corroborated or verified 
by the record.  And so, it is for this reason - a lack of 
credible supporting evidence that the claimed in-service 
stressor occurred, that the Veteran's claim fails, not for 
the lack of the required diagnosis of PTSD or its purported 
relationship to a sexual assault coincident with her military 
service.  Accordingly, the Veteran's claim for service 
connection for PTSD must be denied because the preponderance 
of the evidence is unfavorable, in turn meaning there is no 
reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

As previously mentioned, the Veteran has also been diagnosed 
with borderline features.  But there is no medical nexus 
evidence of record suggesting that this disorder is related 
to the Veteran's military service.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam order) (noting that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).   See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service).  Consequently, neither an examination nor an 
opinion is required and the Veteran is also not entitled to 
service connection for this mental disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


ORDER

Service connection for a gynecological disorder is granted.

Service connection for a stomach disorder is denied.

Service connection for an acquired psychiatric disorder, 
inclusive of PTSD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


